
  Mongolia 1992 (rev. 2001)
  
  

  
  Subsequently amended 


Preamble


We, the people of Mongolia:







•
consolidating and strengthening the independence and sovereignty of our state,






•
respecting and upholding the human rights and freedom, justice, and unity of our nation,






•
inheriting and cherishing the traditions of our statehood, history and culture,






•
considering and respecting the accomplishments of human civilization,






•
shall aspire to the supreme goal of building and developing a humane, civic and democratic society in our motherland.




Thus, do hereby proclaim and declare this Constitution of Mongolia to the entire populace.



CHAPTER ONE. Sovereignty of Mongolia



Article 1




1. Mongolia is an independent and sovereign Republic.




2. Securing democracy, justice, freedom, equality, national unity and respecting the rule of law are the fundamental principles of the State activities.



Article 2




1. The state structure of Mongolia shall be unitary.




2. The territory of Mongolia shall only be divided into administrative units.



Article 3




1. All governance power in Mongolia shall be vested upon its people. The people of Mongolia shall directly participate in State affairs and shall exercise such right through the representative organ of the State power established by their election.




2. Illegitimate seizure of State power or any attempts to do so shall be prohibited.



Article 4




1. The territorial integrity of Mongolia and the State borders shall be inviolable.




2. The State borders of Mongolia shall be ensured by law.




3. Stationing foreign military forces in the territory of Mongolia or admitting over the state border to traverse shall be prohibited without enactment of a law.



Article 5




1. Mongolia shall have a multi form proprietor economy complying with the common trends of world economic development and its internal distinctiveness.




2. The State shall recognize any forms of public and private properties and shall protect the owner's rights by law.




3. The rights of owners may only be restricted on grounds prescribed by the law.




4. The State shall regulate the economy in order to ensure national economic security, development of all economics sectors and social development of the population.




5. All livestock is a national asset and shall be under the protection of the State.



Article 6




1. The land, its subsoil, forests, water, fauna, flora, and other natural assets in Mongolia shall be subject to the people's authority and under the protection of the State.




2. The land, except that in private ownership of the citizens of Mongolia, as well as the land subsoil, forests, water resources, and fauna shall be the property of the State.




3. The state may give for private ownership land, other than pastures and areas under public use or reserved for the State's special needs, only to the citizens of Mongolia. This provision shall not be applicable to ownership of the land subsoil. Citizens shall be prohibited to transfer the land in their possession to foreign nationals and stateless persons by way of sale, barter, donation or pledge as well as from transferring to others for their use without the permission from the competent authorities of the State.




4. The State shall have the right to hold liable and responsible landowners in connection with their land, to exchange or reclaim it, providing compensation on the grounds of the State's special needs, or to confiscate such land if it is used in a manner adverse to the population's health, the interests of environmental protection and national security.




5. The State may allow foreign nationals, legal persons or stateless persons to use the land for a fee during a specific period of time, and under conditions and procedures as prescribed by law.



Article 7




1. The historical and cultural objects, scientific and intellectual heritage of the Mongolian people shall be under the protection of the State.




2. The intellectual wealth produced by citizens shall be the property of its authors and national asset of Mongolia.



Article 8




1. The Mongolian language shall be the official language of the State.




2. Section 1 of this Article shall not affect the right of national minorities of population to use their native languages in learning and communication, and in their pursuit of cultural, artistic and scientific activities.



Article 9




1. The State shall respect the religion, whereas the religion shall honor the State in Mongolia.




2. The organs of State shall not engage in religious activities, and the religious organizations or monasteries shall not conduct political activities.




3. The relationship between the State and religious organizations or monasteries shall be regulated by law.



Article 10




1. Mongolia shall adhere to the universally recognized norms and principles of international law, and shall pursue a peaceful foreign policy.




2. Mongolia shall enforce and fulfil in good faith its obligations under the international treaties to which it is a Party.




3. The international treaties to which Mongolia is a Party, shall become effective as domestic legislation, upon the entry into force of the laws on their ratification or accession.




4. Mongolia shall not comply with or abide by any international treaty or other such instruments that are incompatible with this Constitution.



Article 11




1. It shall be a duty of the State to safeguarding the motherland’s independence, and ensuring national security and public order.




2. Mongolia shall keep the Armed Forces for its self-defense. The structure and organization of Armed Forces, and the regulations of its military service discharge shall be prescribed by law.



Article 12




1. The symbols of the independence and sovereignty of Mongolia shall be the State Coat of Arms, the Banner, the Flag, the Seal and the Anthem.




2. The State Coat of Arms, the Banner, the Flag, and the Anthem shall express the historical traditions, the vision and aspiration, the unity, the justice, and the spirit of Mongolian people.




3. The State Coat of Arms shall be of a circular form with the sacred white lotus flower serving as its base, and the never-ending and ever-flowering Tumen nasan (Thousands of Ages) ornamental pattern forming its main background with a blue color, signifying the eternal sky. At the center of the Coat of Arms, there shall be a depiction of the Precious Hulug (Flying Steed) combined with the golden Soyombo symbol, signifying the independence, sovereignty and spirit of Mongolia. At the top part of the State Coat of Arms, there shall be Chandmani (Wish granting Jewel) signifying the past, the present and the future, whereas at its lower part the Hourd (Wheel of Law or Dharma Chakra) as the happiness with progress and prosperity, with a green color mountain pattern, that represents the Mother – Earth, shall be depicted respectively. The Hourd shall be entwined with Hadag (silk scarf) for reverence and respect.




4. The traditional Great White Banner of the unified Mongol Empire shall be the State ceremonial symbol of Mongolia.




5. The State Flag shall be a combination of red, blue and red colors. The blue color at the middle part of the Flag, in proportion of its one-third size, shall symbolize the eternal blue sky, and with the red color on its two sides as symbol of the progress and prosperity. The golden Soyombo symbol shall be depicted on the red stripe next to the Flag post. The width and length of the Flag shall be 1:2 in its ratio.




6. The State Seal shall be of a square form with the State Coat of Arms in its middle, and the inscription “Mongol Ulus” (The State of Mongolia) on both its sides, and shall have a lion-shaped handle. The President of Mongolia shall be a holder of the State Seal.




7. The procedure for the revered use of the State symbols as well as the text and melody of the State Anthem shall be prescribed by law.



Article 13




1. A capital of the State shall be the city in which the supreme organs of State permanently exist. The capital of Mongolia is the City of Ulaanbaatar.




2. A legal basis for the capital of Mongolia shall be determined by law.



CHAPTER TWO. Human Rights and Freedoms



Article 14




1. All persons lawfully residing within Mongolia shall be equal before the law and the courts.




2. No person shall be discriminated against on the basis of ethnic origin, language, race, age, sex [gender], social origin and status, property and assets, employment occupation and official position, religion and conscience, conviction and opinion, and education. Every human being shall be a legal person.



Article 15




1. The grounds and procedure for citizenship of Mongolia, and the acquisition or loss of citizenship shall be exclusively determined by law.




2. The deprivation of the citizens of Mongolia from their citizenship, the exile from its motherland, and the extradition to other countries shall be prohibited.



Article 16


The citizens of Mongolia shall be guaranteed to exercise the following rights and freedoms:







1.
The right to life. Deprivation of human life shall be strictly prohibited unless otherwise highest measure of punishment, as prescribed by the Criminal Code of Mongolia for the commission of most serious crimes, is sentenced by a final judgment of the court.






2.
The right to a healthy and safe environment, and to be protected against environmental pollution and ecological imbalance.






3.
The right to fair acquisition, possession and inheritance of movable and immovable property. Illegal confiscation and requisitioning of the private property of citizens shall be prohibited. If the State and its organs appropriate a private property on the basis of exclusive public need, then there shall be [fair] payment of compensation and cost.






4.
The right to free choice of employment, to be provided with the enabling conditions for labor, to receive salary and remuneration, to rest and leisure, and to engage in private enterprise. No one shall be illegally forced to work.






5.
The right to material and financial assistance in old age, disability, childbirth and childcare, and for other cases as prescribed by law.






6.
The right to health protection and to obtain medical care. The procedure and conditions for free medical aid shall be determined by law.






7.
The right to learn and education. The State shall provide universal general education free of charge. Citizens may establish and operate private schools, which meet the requirements of the State.






8.
The right to conduct cultural, artistic and scientific activities, and to produce creative works and to benefits thereof. The right to author’s copyrights, new works and innovation patents shall be protected by law.






9.
The right to participate in State management [public administration] affairs directly or through the organs of representation. Have the right to elect and to be elected to the State organs. The right to elect shall be exercised from the age of eighteen years, and the age qualification for being elected shall be determined by law, taking into consideration the requirements for the relevant State organs and official positions concerned.






10.
The right to freedom of association in political parties or other public organizations on the basis of social and personal interests and conviction. The political parties and other mass organizations shall uphold the public order and State security, and respect and enforce the law. Discrimination and persecution of a person for joining a political party or other associations or for being their member shall be prohibited. Party membership of some categories of state employees may be suspended.






11.
Men and women shall enjoy equal rights in political, economic, social, cultural fields and in marriage. The marriage shall be based on the equality and consensual relationship of the spouses who have attained the age determined by law. The State shall protect the interests of a family, motherhood and the child.






12.
The right to submit petitions or complaints to the State organs and public officials, and get it resolved by those State organs. The State organs and public officials shall have an obligation to decide and resolve the petitions or complaints by citizens in accordance with law.






13.
The right to personal liberty and safety. No one shall be searched, arrested, detained, persecuted or restricted of liberty, except on grounds and procedures prescribed by law. No one shall be subjected to torture, inhuman, cruel or degrading treatment. Whenever the person is arrested, his/her family and advocate (legal counsel) shall be notified within a period of time prescribed by law of the reasons for and grounds of such arrest. The privacy of citizens, their families, confidentiality of correspondence and communication, and the inviolability of home residence shall be protected by law.






14.
The right to appeal to the court to protect such rights if he/she considers that the rights or freedoms as prescribed by the laws of Mongolia or by international treaties have been violated; and shall have the right to be compensated for damage illegally caused by others; right not to testify against oneself, his/her family, or parents and children; right to defense; right to receive legal aid; to have the documents of evidence examined; right to a fair trial; right to be tried in his/her own presence; right to appeal against court decisions, and right to request a pardon. It shall be prohibited to demand, compel or use the force to testify against himself/herself. Every person shall be presumed innocent until proved guilty by the court through the due process of law. The punishment and penalties imposed on the convicted shall not be applicable to his/her family members or relatives.






15.
Freedom of conscience and religion.






16.
Freedom of thought, opinion and expression, speech, press, and peaceful assembly. The rules of procedures for conduct of demonstrations and public meetings shall be determined by law.






17.
The right to seek and receive information on any issues, except which the State and its organs are legitimately bound to specifically protect as relevant secret. In order to protect the human rights, dignity and reputation of persons, and to ensure national defense, security and the public order, the confidential state, corporate and individual information, that are not subject to disclosure, shall be classified and protected by law.






18.
The right to freedom of movement and residence within the country, to travel and reside abroad and to return to their motherland. The right to travel and reside abroad may be limited exclusively by law for the purpose of ensuring the national and population security, and for protecting the public order.





Article 17




1. The citizens of Mongolia shall uphold justice and humanity, and shall discharge in good faith the following basic duties:







1.
Respect and abide by the Constitution and other laws;






2.
Respect the dignity, reputation, rights and legitimate interests of human beings;






3.
Pay official taxation levied by law;






4.
Defend his/her motherland and discharge military service according to law.






2. It is a sacred duty for every citizen to work, protect his/her health, raise and educate his/her children, as well as to protect the nature and environment.



Article 18




1. The rights and duties of foreign citizens, who are residing in Mongolia, shall be determined by the laws of Mongolia and by the agreements concluded with a country of whose nationality is such person concerned.




2. Mongolia shall adhere to the principle of reciprocity in determining the rights and duties of foreign nationals in the international agreements that are concluded with a country of concerned nationals.




3. The rights and duties of stateless persons, who are residing within the territory of Mongolia, shall be determined by law.




4. Foreign citizens or stateless persons persecuted for their conviction, political or other activities in pursuit of justice may be granted asylum in Mongolia on the basis of their well-grounded requests.




5. Mongolia may establish necessary restrictions upon the rights other than the inalienable rights defined in international instruments to which Mongolia is a Party, out of the consideration of ensuring the security and population, and the public order, in allowing the foreign nationals and stateless persons under the jurisdiction of Mongolia to exercise the fundamental rights and freedoms as prescribed in Article Sixteen of the Constitution.



Article 19




1. The State shall be accountable to the citizens for the creation of economic, social, legal and other guarantees for ensuring human rights and freedoms, and shall fight against the violations of human rights and freedoms, and shall restore such infringed rights.




2. In case of a state of emergency or war, the human rights and freedoms as prescribed in the Constitution and by other laws may be subject to limitation exclusively by law. Such law shall not affect the right to life, the freedom of thought, conscience and religion, as well as the legal provisions concerning the right to not to be subjected to torture, inhuman, degrading or cruel treatment.




3. In exercising his/her rights and freedoms, a person shall not breach national security, the rights and freedoms of others, or violate public order.



CHAPTER THREE. The State System of Mongolia



ONE. The State Great Hural (Parliament) of Mongolia



Article 20


The State Great Hural (Parliament) of Mongolia shall be the highest organ of State power, and the legislative power shall be vested exclusively in the State Great Hural (Parliament).



Article 21




1. The State Great Hural (Parliament) shall have one chamber, and shall be composed of seventy-six members.




2. Members of the State Great Hural (Parliament) shall be elected by the citizens who are qualified to vote, on the basis of universal, free, direct suffrage by secret ballot for a term of four years.




3. Any citizen of Mongolia, who have attained the age of twenty five years and are qualified to vote, shall be eligible to be elected to the State Great Hural (Parliament).




4. The rules of procedure for the elections of members to the State Great Hural (Parliament) shall be prescribed by law.



Article 22




1. If regular elections of the State Great Hural (Parliament) may not be held due to extraordinary circumstances, such as sudden calamities occurring in the whole or a part of the country, then the State Great Hural (Parliament) shall retain its power until such extraordinary circumstances cease to exist, and the newly elected members of the State Great Hural (Parliament) are sworn in.




2. The State Great Hural (Parliament) may decide on its dissolution if at least two thirds of its Members consider that the State Great Hural (Parliament) is unable to carry out its mandate, or if the President, in concurrence with the Speaker of the State Great Hural (Parliament), proposes to do so for the same reason. In case of such a decision, the State Great Hural (Parliament) shall exercise its powers until the newly elected Members of the State Great Hural (Parliament) are sworn in.


Unless otherwise provided in the Constitution, if the State Great Hural (Parliament) is not able to discuss and decide the proposal for appointing the Prime Minister of Mongolia within forty five days, after its submission to the State Great Hural (Parliament), then either it shall dissolve itself or the President shall dissolve the State Great Hural (Parliament).



Article 23




1. The member of the State Great Hural (Parliament) is representative of the people and shall respect and uphold the interests of all the citizens and the State.




2. The term of office for the Members of the State Great Hural (Parliament) shall start with the oath sworn before the State Coat of Arms, and shall expire when the newly elected members of the State Great Hural (Parliament) are sworn in.



Article 24




1. The State Great Hural (Parliament) shall nominate and elect the Speaker and Vice Speakers from among its members by an open ballot. The Vice Speakers of the State Great Hural (Parliament) shall be elected from each political party and/or coalition groups that have been formed as a result of that election to the State Great Hural (Parliament).




2. The term of office for the Speaker and Vice-Speakers of the State Great Hural (Parliament) shall be for four years. They may be released or removed from their office before the expiry of their terms of office on the grounds prescribed by law.



Article 25




1. The State Great Hural (Parliament) may consider at its own initiative any issue pertaining to domestic and foreign policies of the State, and the following matters within its exclusive prerogative shall be vested therein and decided upon:







1.
Enact laws, and make amendments or changes to them;






2.
Determine the basis of the domestic and foreign policies of the State;






3.
Set forth and announce the date of elections for the Presidency and to the State Great Hural (Parliament) or its members;






4.
Determine and change the structure and composition of the Standing Committees of the State Great Hural (Parliament), the Government (Cabinet), and other organs directly responsible and accountable for their work to it as prescribed by law;






5.
Consider the President as elected, and enact the law recognizing his/her powers, and to release or remove him/her;






6.
Appoint, replace or remove the Prime Minister, members of the Government (Cabinet Ministers) and the composition of other organs directly responsible and accountable for their work to the State Great Hural (Parliament) as prescribed by law;






7.
Determine the financial and credit, official taxation and monetary policies of the State, and the main directives for national economic and social development, and to approve the Government Program of Action, the State budget, and their performance reports;






8.
Supervise and inspect the enforcement of laws and other decisions by the State Great Hural (Parliament);






9.
Establish the State borders;






10.
Determine the structure, composition and the powers of the National Security Council of Mongolia;






11.
Approve or change the administrative and territorial division of Mongolia as submitted by the Government (Cabinet);






12.
Determine the legal basis of the system, organizational structure and activities of the local self-governing and administrative organs;






13.
Institute titles of honor, orders, medals and highest military ranks of the State, and to determine the table of ranks for some special sector officials of the public service;






14.
Make the decision on amnesty;






15.
Ratify or annul international instruments to which Mongolia is a Party, and to establish and sever diplomatic relations with foreign states, as submitted by the Government (Cabinet);






16.
Hold national referendums (plebiscites). Verify the validity of a referendum in which the majority of citizens who are qualified for elections have participated, and to consider the question which obtained a majority vote as decided;






17.
Declare a state of war in the cases when the sovereignty and independence of the State is threatened by the armed actions of foreign states, and to mitigate thereof;






18.
Declare a state of emergency or a state of war in the whole or some parts of the country in special circumstances described in Sections 2 and 3 of this Article. and to approve or nullify the President’s decree to that effect.






2. Under the following extraordinary circumstances the State Great Hural (Parliament) may declare a state of emergency to eliminate the consequences thereof, and to restore the life of the population and society to normality:







1.
The natural disasters or other unforeseen dangers which threaten or may threaten directly the life, health, well-being and security of the population in the whole or a part of the country’s territory, have occurred;






2.
The organs of state are not able within their authority to cope with the public disorders caused by organized, violent, illegal actions of an organization or a group of people, that is threatening the Constitutional order and the existence of the legitimate societal system.






3. The State Great Hural (Parliament) may declare a State of War, if public disorder in the whole or a part of the country’s territory result in an armed conflict or creates a clear and present danger of an armed conflict, or if there is armed aggression or a clear and present danger of such aggression from outside.




4. The other powers, organizational structure, and the rules of procedures for the State Great Hural (Parliament) shall be determined by law.



Article 26




1. The President, Members of the State Great Hural (Parliament), and the Government (Cabinet) shall exercise the right to legislative initiative.




2. Citizens and other organizations shall put forward the comments or proposals on draft laws through the legislative initiators.




3. The laws of Mongolia shall be officially promulgated by the State Great Hural (Parliament), and unless otherwise provided by law, it shall become effective and enter into force after ten days since the date of its publication.



Article 27




1. The State Great Hural (Parliament) shall exercise its powers through its sessions and other organizational forms.




2. Regular sessions of the State Great Hural (Parliament) shall be held once in every half year for not less than fifty working days.




3. Extraordinary sessions may be convened at the demand of more than one third of the Members of the State Great Hural (Parliament), and/or at the initiative of the President and the Speaker of the State Great Hural (Parliament).




4. The President shall convoke the constituent sessions of the State Great Hural (Parliament) within thirty days following the general elections. All other sessions shall be convened by the Speaker of the State Great Hural (Parliament).




5. In case of the proclamation by the President of a state of emergency or war, the State Great Hural (Parliament) shall be convened for an extraordinary session within seventy two hours without prior announcement.




6. Sessions of the State Great Hural (Parliament) and sittings of its Standing Committees shall be considered valid with the presence of a majority of its members, and issues shall be decided by a majority vote of the members present in such sittings. Decisions on appointment of the Prime Minister and members of the Government (Cabinet Ministers), as well as other issues, unless otherwise provided by law, shall be decided by open vote.



Article 28




1. The State Great Hural (Parliament) shall have its Standing Committees on relevant sectors and direction of its activities.




2. The competence, organizational structure, and the rules of procedures for the Standing Committees shall be determined by the State Great Hural (Parliament).



Article 29




1. Members of the State Great Hural (Parliament) shall receive a salary from the state budget during their term of office. Members of the State Great Hural (Parliament) may not hold concurrently any employment or position, that are incompatible with their duties as assigned by law, other than the posts of the Prime Minister and member of the Government (Cabinet minister).




2. The inviolability of Members of the State Great Hural (Parliament) shall be protected by law.




3. The issue concerning a Member of the State Great Hural (Parliament), who was involved in crime, shall be discussed and decided by a session of the State Great Hural (Parliament) as to whether or not to suspend his/her powers. If a court determines that such Member concerned is guilty of a crime commission, then the State Great Hural (Parliament) shall recall and remove him/her as its member.



TWO. The President of Mongolia



Article 30




1. The President of Mongolia shall be the Head of State and the embodiment of the unity of Mongolian people.




2. An indigenous citizen of Mongolia, who has attained the age of forty five years and has permanently resided in his/her motherland for at least five years, shall be qualified to be elected as the President for a term of four years.



Article 31




1. The Presidential elections shall be held in two stages.




2. The political parties with seats in the State Great Hural (Parliament) shall nominate either individually or collectively one single candidate each for Presidency.




3. At the primary stage of the elections, all citizens eligible to vote shall participate in electing the President on the basis of universal, free and direct suffrage by secret ballot.




4. The State Great Hural (Parliament) shall consider the candidate who has obtained a majority of all votes cast in the first vote as elected the President, and shall promulgate the law recognizing his/her powers.




5. If none of the candidates obtains a majority vote at the first round, then the two candidates, who have obtained the largest number of votes at the first round, shall be included for the second vote. The candidate, who obtains a majority of all votes cast at the second ballot, shall be considered as elected the President, and the law recognizing his/her mandate powers shall be enacted by the State Great Hural (Parliament).




6. If neither of the candidates has obtained the majority of votes by the electorate during such second ballot, then the Presidential elections shall be conducted again.




7. The President may be re-elected only once.




8. The President shall not concurrently hold the posts of the Prime Minister, or as member of the State Great Hural (Parliament) or the Government (Cabinet), or hold any other job or official position, that are not responsibilities determined by law. If the President is holding another job or official position, then he/she shall be released from this responsibility effective from the date on which he/she has sworn the oath.



Article 32




1. The term of office of the President shall become effective with the oath sworn by him/her, and shall expire with the oath sworn by the newly elected President.




2. Within thirty days after being elected, the President shall be swearing the oath to the State Great Hural (Parliament) as: “I do hereby swear, that I shall safeguard and defend the independence and sovereignty of Mongolia, the freedom of our people and national unity, and that I shall uphold and observe the Constitution, and that I shall faithfully discharge the duties of the President”.



Article 33




1. The President shall exercise the following prerogative powers:







1.
Veto, either partially or wholly, the laws and other decisions adopted by the State Great Hural (Parliament). Such laws or decisions shall remain in force, if after having been discussed, two thirds of Members of the State Great Hural (Parliament) present and voting do not accept this veto by the President;






2.
Submit to the State Great Hural (Parliament) a proposal to appoint as the Prime Minister, a person who has been nominated by a party or coalition that obtained a majority of seats in the State Great Hural (Parliament), and if neither party nor coalition have obtained a majority, then a person who has been nominated by a party or coalition with the largest number of seats, in consensus with other parties or coalitions, and if a party or coalition with the largest number of seats is not able to reach such consensus and nominate a candidate for the Prime Minister, then a person who has been nominated by a majority with consensus from parties and/or coalitions with seats in the State Great Hural (Parliament), within five days;






3.
Provide guidelines for the Government (Cabinet) on issues within its powers. If the President issues the decree with this regard, then it shall become effective upon its counter-signature by the Prime Minister;






4.
Represent the State with full authority in foreign relations, and, in concurrence with the State Great Hural (Parliament), to conclude international treaties on behalf of Mongolia;






5.
Appoint and recall the heads of plenipotentiary missions of Mongolia to foreign countries, in concurrence with the State Great Hural (Parliament);






6.
Receive the Letters of Credence or Recall for the heads of plenipotentiary missions of foreign states to Mongolia;






7.
Confer State titles and highest military ranks, and award orders and medals;






8.
Grant a pardon;






9.
Decide matters on acquisition and loss of citizenship of Mongolia, and granting asylum;






10.
Head the National Security Council of Mongolia;






11.
Declare a general or partial military conscription;






12.
Declare a state of emergency or a state of war on the whole or part of the national territory, and to issue its ordinance on the deployment of the Armed Forces whenever extraordinary circumstances, prescribed in Sections 2 and 3 of Article Twenty Five of the Constitution, have arisen and whereby the State Great Hural (Parliament) session is in its recess period. The State Great Hural (Parliament) shall discuss within seven days after issuance of the Presidential decree declaring a state of emergency or a state of war, and shall either endorse or invalidate it. If the State Great Hural (Parliament) does not take decision on the matter, then such decree shall be considered null and void.






2. The President shall be the Commander-in-Chief of the Armed Forces of Mongolia.




3. The President may issue messages addressed to the State Great Hural (Parliament) and/or to the people, may attend the sessions of the former at its own discretion, and may brief regarding and submit its proposals concerning the issues of utmost importance on the national domestic and foreign policies.




4. Specific powers may be vested in the President only by law.



Article 34




1. The President within its powers shall issue the decrees in conformity with law.




2. If Presidential decrees are not in conformity with law, then the President by him/herself or the State Great Hural (Parliament) shall invalidate them.



Article 35




1. The President shall be accountable for its work to the State Great Hural (Parliament).




2. If the President has committed breach of its oath of office and violated the Constitution and abused the Presidential powers, then he/she may be removed from office, based on the conclusion of the Constitutional Tsets (Court), by an overwhelming majority of all Members of the State Great Hural (Parliament) present and voting.



Article 36




1. The person, residence and transport of the President shall be inviolable and have the immunity.




2. The dignity and immunity of the President shall be protected by law.



Article 37




1. In the temporary absence of the President, its powers shall be exercised by the Speaker of the State Great Hural (Parliament).




2. If the President has resigned, died or voluntary released, then its powers shall be exercised by the Speaker of the State Great Hural (Parliament) until the inauguration of the newly elected President. In such cases, the State Great Hural (Parliament) shall announce and conduct the Presidential elections within four months.




3. The procedure for discharge of the Presidential duties by the Speaker of the State Great Hural (Parliament) shall be prescribed by law.



THREE. The Government (Cabinet) of Mongolia



Article 38




1. The Government (Cabinet) of Mongolia shall be the highest executive organ of the State.




2. The Government (Cabinet) shall enforce the laws of the State, and in accordance with its common functions of managing the economic, social and cultural system shall exercise the following powers:







1.
Organize and ensure the nation-wide enforcement of the Constitution and other laws;






2.
Develop the integrated policy on science and technology, the guidelines for national economic and social development, the State budget, the credit and fiscal plans and to submit them to the State Great Hural (Parliament), and to enforce the decisions made thereon;






3.
Develop and implement the measures on sectoral, inter-sectoral, as well as regional development issues;






4.
Undertake measures for protection of the environment, the sustainable use and restoration of natural resources;






5.
Manage expediently the central organs of the State [public] administration, and to direct the activities of local administrative organs;






6.
Strengthen the country’s defense capacity, and to ensure the national security;






7.
Undertake the measures for protection of human rights and freedoms, enforcement of public order, and fighting against crimes;






8.
Implement the foreign policy of the State;






9.
Conclude and implement international treaties to which Mongolia is a Party with the concurrence of and for subsequent ratification by the State Great Hural (Parliament), as well as to conclude and abrogate inter-governmental agreements.






3. The specific powers, organizational structure and operational rules of procedure for the Government (Cabinet), shall be determined by law.



Article 39




1. The Government (Cabinet) shall be comprised of the Prime Minister and members (Cabinet ministers).




2. The Prime Minister shall, in concurrence with the President, submit his/her proposal on the structure and composition of the Government (Cabinet) and its changes to the State Great Hural (Parliament).


If the Prime Minister is not able to reach a consensus on this issue with the President, within a week, then he/she shall submit it by himself/herself to the State Great Hural (Parliament).




3. The State Great Hural (Parliament)shall appoint the members of the Government (Cabinet Ministers), as submitted by the Prime Minister, by discussing upon and deciding on each [nominee] person.



Article 40




1. The full term of office for the Government (Cabinet) shall be four years.




2. The full term of office for the Government (Cabinet) shall start from the appointment of the Prime Minister by the State Great Hural (Parliament), and shall terminate upon the appointment of new Prime Minister.



Article 41




1. The Prime Minister shall manage the Government (Cabinet), and shall be accountable to the State Great Hural (Parliament) for the enforcement of laws of the state.




2. The Government (Cabinet) shall be accountable for and report its activities to the State Grand Hural (Parliament).



Article 42




1. The inviolability of the Prime Minister and Members of the Government (Cabinet ministers) shall be protected by law.



Article 43




1. The Prime Minister may tender his/her resignation to the State Great Hural (Parliament) before the expiry of his/her term of office, if he/she considers that the Government (Cabinet) is not able to exercise its powers.




2. The Government (Cabinet) shall resign in its entirety, if the Prime Minister has resigned or if the half of the Members of the Government have resigned at the same time.




3. The State Great Hural (Parliament) shall discuss and decide within fifteen days, after making its own initiative, or upon receiving the President’s proposal, or upon the Prime Minister’s statement, on whether or not to dismiss the Government.




4. The State Great Hural (Parliament) shall discuss and decide on dismissal of the Government (Cabinet), if at least one fourth of members of the State Great Hural (Parliament) have formally proposed it.



Article 44


If the Government (Cabinet) submits a draft resolution requesting a vote of confidence in it, then the State Great Hural (Parliament) shall proceed with this matter in accordance with the procedure prescribed by Section 3 of Article Forty Three.



Article 45




1. The Government (Cabinet) shall, within its powers and in conformity with the legislation, issue the resolutions and ordinances, and they shall be signed by the Prime Minister and the concerned minister, who is responsible for enforcement of respective decisions.




2. If the Government (Cabinet) resolutions and ordinances are not in conformity with the legislation, then the Government (Cabinet) itself or the State Great Hural (Parliament) shall invalidate them.



Article 46




1. Ministries of Mongolia and other offices of the State shall be established in accordance with law.




2. The real employees of State (civil servants) shall be the citizens of Mongolia, and shall work for the benefit of its people, strictly abiding by the Constitution and with other laws, and in the interests of the State in their civic capacity.




3. The working conditions and social guarantees for civil servants shall be determined by law.



FOUR. The Judicial Power



Article 47




1. The judicial power in Mongolia shall be exercised exclusively by the courts.




2. The illegal establishment of the courts under any circumstances, and implementation of the judicial power by any other organization, shall be prohibited.




3. The courts shall be instituted solely under the Constitution and by other laws.



Article 48




1. The judicial system shall consist of the Supreme Court, the aymag (provincial) and the capital city courts, soum (county) or inter-soum (inter-county), and district courts, whereas the specialized courts, such as criminal, civil and administrative by task types of the administration of justice, may be established. The activities and decisions of these specialized courts shall not but be under oversight by the Supreme Court.




2. The organizational structure of courts and the legal basis of their operations shall be established by law.




3. The courts shall be financed from the State budget. The State shall ensure the economic guarantees for the operations of courts.



Article 49




1. The judges shall be impartial and subject only to law.




2. The President, the Prime Minister, the members of the State Great Hural (Parliament), the members of the Government (Cabinet ministers), or the officials of the State, political parties or other public organizations, citizens or anyone else, shall not interfere with the discharge of judicial duties by the judges.




3. The General Council of Courts (Judicial Service Commission) shall work for the purpose of ensuring the impartiality of judges and independence the judiciary.




4. The General Council of Courts (Judicial Service Commission), without interfering in the judicial proceedings of courts and judges, shall discharge duties such as concerning the selection of judges from exclusively amongst lawyers, protection of their rights, and other matters pertaining to providing the conditions that guarantee the autonomous functioning of judges.




5. The organizational structure and operational rules of procedure for the General Council of Courts (Judicial Service Commission) shall be prescribed by law.



Article 50




1. The Supreme Court of Mongolia shall be the highest judicial organ, and shall exercise the following powers:







1.
Adjudicate through a first instance procedure the criminal cases and legal disputes assigned under its jurisdiction by law;






2.
Examine the decisions of lower-instance courts through a procedure of appeal or cassation (review);






3.
Examine and make decisions on matters regarding the protection of law, human rights and freedoms prescribed therein, as transferred from the Constitutional Tsets (Court) or by the Prosecutor General;






4.
Issue the official interpretations for correct application of all laws, except for the Constitution;






5.
Make decisions on all other matters assigned by law.






2. The decisions by the Supreme Court shall be the final judgments, and shall compulsorily be enforced by all courts and other entities. If the decisions by the Supreme Court are incompatible with law, then the Supreme Court itself shall repeal them. If the interpretations by the Supreme Court are incompatible with the law, then that law shall prevail over and be enforced.




3. The Supreme Court and other courts shall not be entitled to apply the laws that are incompatible with the Constitution, or that have not been officially promulgated.



Article 51




1. The Supreme Court shall be composed of the Chief Justice and judges.




2. The President shall appoint the judges of the Supreme Court upon their presentation to the State Great Hural (Parliament) by the General Council of Courts (Judicial Service Commission), and appoint the judges of other courts, upon the proposal by the General Council of Courts (Judicial Service Commission).




3. A citizen of Mongolia, who has attained the age of thirty five years, with higher education in law and a professional career of not less than ten years, may be appointed as a judge of the Supreme Court. A citizen of Mongolia, who has attained the age of twenty five years of age, with higher education in law and a professional career of at least three years, may be appointed as the judge of other courts.




4. A removal of a judge of the court at any instance shall be prohibited, except for the cases whereby he/she is released at his/her own request, or when dismissed on the grounds prescribed by the Constitution and/or by the law on judiciary, and in accordance with a valid decision by the court.



Article 52




1. The courts at all instances shall adjudicate the cases or disputes on the principle of collective decision-making.




2. In making a collective judgment on cases and disputes, the courts of first instance shall allow the representatives of citizens to participate in accordance with the procedure as prescribed by law.




3. A judge may consider and make judgments alone on some cases, which are specifically provided for and prescribed by law.



Article 53




1. The administration of justice shall be conducted in the Mongolian language.




2. A person who does not know Mongolian language shall be acquainted fully with the case documentation through an interpretation, and shall have the right to expression in his/her native language at the court trials.



Article 54


Courts shall adjudicate the cases through open hearings, except for the cases specifically prescribed by law.



Article 55




1. The accused shall have the right to self-defense.




2. The accused shall be accorded with the professional legal aid in the exercise of the above right at his/her request or as prescribed by law.



Article 56




1. Public prosecutors shall exercise supervision over the inquiry and investigation of cases and the execution of punishment, and shall participate in the court proceedings on behalf of the State.




2. The President shall appoint the Prosecutor General and his/her deputies in concurrence with the State Great Hural (Parliament) for a term of six years.




3. The organizational system, structure and a legal basis of the activities for public prosecutor’s office shall be determined by law.



CHAPTER FOUR. Administrative and Territorial Units of Mongolia, Their Governance



Article 57




1. The territory of Mongolia shall be divided administratively into aymag (province) and a capital city, the aymag shall be subdivided into soum (county), the soum into bagh (sub-county), the capital city shall be divided into districts, and districts into horoo (sub-district or committee).




2. The legal status of towns and villages, located in the administrative and territorial units, shall be determined by law.




3. The issue for revision of administrative and territorial units shall be decided by the State Great Hural (Parliament), on the basis of the proposal by respective local Hural (assembly or meeting) and local citizens, taking into account a structure of the economy and a location of the population.



Article 58




1. The aymag, the capital city, soum and district are administrative, territorial and socio-economic complexes with their specifically assigned functions and their governance being prescribed by law.




2. The border lines of aymag, the capital city, soum and district shall be approved by the State Great Hural (Parliament) as submitted by the Government (Cabinet).



Article 59




1. The governance of administrative and territorial units of Mongolia shall be organized on the basis of a twining the principles of both self-governance and the State management [public administration].




2. Local self-governing organs in aymag, capital city, soum and district shall be the Hural of Citizen Representatives (Local assembly) in their respective territory, the General Hural of Citizens (Local meeting) in bagh and horoo, and their Presidiums during the interval period between the sessions of the Hural of Citizens’ Representatives (Local assembly) and the General Hural (Local meeting).




3. The Hural of aymags and the capital city shall be elected for a term of four years. The number of representatives for these Hural as well as for soum and districts Hural, and the procedure for their election shall be determined by law.



Article 60




1. The State management (public administration) in the territories of aymag, the capital city, soum, districts, bagh and horoo shall be implemented by the Governors of respective aymag, the capital city, soum, district, bagh and horoo.




2. The candidates for governors shall be nominated by the Hurals of respective aymag, the capital city, soum, districts, bagh and horoo, and the Governors of aymag and the capital city shall be appointed by the Prime Minister; the Governors of soum and districts by the Governors of aymag and the capital city; and the Governors of bagh and horoo by the Governors of soum and districts, respectively for a term of four years.




3. If the Prime Minister or Governors at higher instance should refuse to appoint the candidates for Governors of their lower instance, then until the new nominations and appointments are conducted by the procedure prescribed in Section 2 of this Article, the previous Governors shall be still vested with their powers.



Article 61




1. In conjunction with their task on implementation of the decisions of respective Hural, the Governors, in their capacity as a representative of the State and government, shall be accountable to the Government (Cabinet), as well as to the Governors of higher instance for the enforcement of laws and decisions by the Government and from the higher organs of their subordination, in the respective territories.




2. The Governor shall have a right to veto decisions by the Hurals of respective aymag, the capital city, soum, district, bagh and horoo.




3. Where the Hural by a majority of votes of their representatives overrides the veto, then such Governor may tender his/her request for resignation to the Prime Minister, or to the Governor at higher instance, if he/she considers that he/she will not able to implement the concerned decision.




4. The Secretariat shall be an administrative office for governors of aymag, the capital city, soum and district. The organizational structure and limits for the personnel size of secretariat shall be determined by the Government (Cabinet) either individually or on the uniform basis.



Article 62




1. The local self-governing organs shall independently decide matters of social and economic life of their respective aymag, the capital city, soum, district, bagh and horoo territories, and in addition shall organize participation of the population in resolving issues of a national scale as well as matters of higher instance units.




2. The organs of higher instance shall not make a decision on matters that are under the authority of local self-governing organs. If the law and decisions of relevant higher organs of the State do not specifically prescribe regarding the decision-making on definite matters of local life, the local self-governing organs may make autonomous decisions in conformity with the Constitution.




3. The State Great Hural (Parliament) or the Government (Cabinet) may delegate, if deemed necessary, some matters within their powers for decision-making to the Hural (Local assembly) of aymag and the capital city, or to the Governors.



Article 63




1. The Hural of aymag, the capital city, soum, district, bagh and horoo shall issue resolutions within their respective authority, whereas the governors shall issue ordinances.




2. The resolutions of Hural and ordinances by Governors shall be in conformity with legislation, the decrees by the President, or with decisions by the Government (Cabinet) or by the higher organs of their subordination, and shall have a binding within each of their respective territories.




3. Administrative and territorial units, their governance competence, organizational structure and operational rules of procedure shall be prescribed by law.



CHAPTER FIVE. The Constitutional Tsets (Court) of Mongolia



Article 64




1. The Constitutional Tsets (Court) of Mongolia shall be the competent organ with powers to exercise supreme supervision over the enforcement of the Constitution, to make a conclusion on the breach of its provisions, and to decide constitutional disputes, and is the guarantor for strict observance of the Constitution.




2. The Constitutional Tsets (Court) and its Members in the discharge of their duties shall be subject to the Constitution only, and shall be independent of any organizations, officials or from other persons.




3. The independence of the Members of the Constitutional Tsets (Court) shall be ensured by the guarantees prescribed in the Constitution and by other laws.



Article 65




1. The Constitutional Tsets (Court) shall be comprised of nine members. The Members of the Constitutional Tsets shall be appointed by the State Great Hural (Parliament) for a term of six years, upon the nomination proposals of three of them by the State Great Hural (Parliament), other three by the President, and another three by the Supreme Court.




2. A Member of the Constitutional Tsets (Court) shall be a citizen of Mongolia, who attained the age of forty years, having a high qualifications in law and politics.




3. A Chairperson [Chief Justice] of the Constitutional Tsets (Court) shall be elected from amongst its nine Members for a term of three years, by a majority of their votes. He/she may be re-elected once.




4. If a Chairperson or member of the Constitutional Tsets is in breach of law, then he/she may be withdrawn by the State Great Hural (Parliament) on the basis of the decision made by the Constitutional Tsets (Court), on the basis of proposal by the institution that nominated him/her.




5. The President, the members of the State Great Hural (Parliament), the Prime Minister, the members of the Government (Cabinet Ministers) or judges of the Supreme Court shall not be included in the composition of the Constitutional Tsets (Court).



Article 66




1. The Constitutional Tsets (Court) shall examine and decide disputes regarding a breach of the Constitution, on its own initiative pursuant to the petitions or information from citizens, and/or at the request by the State Great Hural (Parliament), the President, the Prime Minister, the Supreme Court and the Prosecutor General.




2. The Constitutional Tsets (Court) shall make conclusions based the grounds prescribed in Section 1 of this Article and submit its conclusions to the State Great Hural (Parliament), on the following issues under a dispute:







1.
On whether or not the laws, decrees or other decisions by the State Great Hural (Parliament) or by the President, as well as any Government (Cabinet) decisions and international treaties to which Mongolia is a Party, are in conformity with the Constitution;






2.
On whether or not the national referendums or any decisions by the Central Electoral Authority regarding the elections to the State Great Hural (Parliament) or its Members as well as the Presidential elections, are in conformity with the Constitution;






3.
On whether or not the President, the Speaker or members of the State Great Hural (Parliament), the Prime Minister or the members of the Government (Cabinet Ministers), the Chief Justice of the Supreme Court, or the Prosecutor General, have committed a breach of the Constitution;






4.
On whether or not there is justification for removal of the President, the Speaker of the State Great Hural (Parliament) and the Prime Minister, and for recall of the members of the State Great Hural (Parliament).






3. If the conclusion, submitted in accordance with Clauses 1 and 2 of Section 2 of this Article, is not acceptable by the State Great Hural (Parliament), then the Constitutional Tsets (Court) shall re-examine it and make a final decision.




4. If the Constitutional Tsets (Court) made a decision that the laws, decrees or other decisions of the State Great Hural (Parliament) and by the President, as well as the Government (Cabinet) decisions and the international treaties to which Mongolia is a State Party, are not in conformity with the Constitution, then such laws, decrees, instruments of ratification, or decisions shall be considered null and void.



Article 67


A decision by the Constitutional Tsets (Court) shall become effective and enter into force immediately upon its commencement.



CHAPTER SIX. Amendments and Changes to the Constitution of Mongolia



Article 68




1. Any proposed amendments or changes to the Constitution shall be initiated by the competent organs or officials with the right to legislative initiative, and such proposals may be submitted by the Constitutional Tsets (Court) to the State Great Hural (Parliament).




2. A national referendum on the issue of proposed amendments or changes to the Constitution may be conducted with a supporting vote of at least two thirds by the members of the State Great Hural (Parliament). A referendum shall be conducted in accordance with the grounds in Clause 16 of Section 1 of Article Twenty Five of the Constitution.



Article 69




1. The Constitution and its amendments or changes shall be adopted by a supporting vote of at least three quarters by all Members of the State Great Hural (Parliament).




2. If a proposed amendment or change to the Constitution that has been under discussion twice and did not obtain such a supporting vote of at least three quarters by all its Members, then this draft shall not be subject to consideration for discussion until a new composition of the State Great Hural (Parliament), as elected by a regular general elections, assumes its work.




3. The State Great Hural (Parliament) shall not affect any amendments or changes to the Constitution within the six months prior to the regular general elections.




4. The amendments or changes made to the Constitution shall have the same force as the Constitution.



Article 70




1. The laws, decrees and other decisions by the organs of state, and activities of all organizations and citizens, must be in full conformity with the Constitution.




2. This Constitution of Mongolia shall become effective and enter into force at 12 hours on the 12th day of February of year 1992, or at the hour of Horse on the prime zeal and auspicious good ninth day of Yellow Horse of the first spring month of Black Tiger of the year of Water Monkey of the Seventeenth Sixty-year Cycle.

